DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN (US Patent Application Publication 2020/0212635 A1).
As per claim 1, Chen teaches a multipolar connector (100 and 200), comprising: a first connector 200 comprising a plurality of inner terminals (2, 6) arranged in a plurality of columns (along 2) and an insulating component (1, 5) holding the inner terminals (2, 6), and a second connector 100 engaged with the first connector 200, the second connector 100 comprising a plurality of inner terminals (2, 6) arranged in a plurality of columns (along 2) and an insulating component (1, 5) holding the inner terminals (2, 6), wherein at least one of the first connector 
As per claim 2, Chen teaches a multipolar connector (100 and 200), wherein the shielding component (41, 42) comprises a first shielding part 41 and a second shielding part 42 arranged along the extending direction of the columns (along 2) of inner terminals (2, 6).
As per claim 3, Chen teaches a multipolar connector (100 and 200), wherein the first shielding part 41 and the second shielding part 42 are in contact with each other (seen in figure 1).
As per claim 4, Chen teaches a multipolar connector (100 and 200), wherein the shielding component (41, 42) has an integral structure (seen in figure 4).
As per claim 5, Chen teaches a multipolar connector (100 and 200), wherein the outer terminal (201, 203) comprises a first outer terminal 201 and a second outer terminal 203, and the shielding component (41, 42) is located between the first outer terminal 201 and the second outer terminal 203.
As per claim 6, Chen teaches a multipolar connector (100 and 200), wherein the first outer terminal 201 and the second outer terminal 203 cooperate to form a ring-shaped (see paragraph [0028]) configuration surrounding the inner terminals (2, 6).
As per claim 7, Chen teaches a multipolar connector (100 and 200), wherein the shielding component (41, 42) and one of the first outer terminal 201 and the second outer terminal 203 are integrally formed as one piece (seen in figure 4).
As per claim 8, Chen teaches a multipolar connector (100 and 200), wherein the shielding component (41, 42), the first outer terminal 201 and the second outer terminal 203 are integrally formed as one piece (seen in figure 4).
As per claim 9, Chen teaches a multipolar connector (100 and 200), wherein the first outer terminal 201 and the second outer terminal 203 each comprises a longitudinal side 37 extending along the extending direction of the columns (along 2) of inner terminals (2, 6), and a first transverse side 35 and a second transverse side 36 extending from opposite ends of the longitudinal side 37 respectively, the first transverse side 35 being shorter than the second transverse side 36, the shielding component (41, 42) extending from at least one of the first transverse sides 35.
As per claim 10, Chen teaches a multipolar connector (100 and 200), wherein the second transverse side 36 of the first outer terminal 201 faces and is close to the first transverse side 35 of the second outer terminal 203, and the second transverse side 36 of the second outer terminal 203 faces and is close to the first transverse side 35 of the first outer terminal 201.
As per claim 11, Chen teaches a multipolar connector (100 and 200), wherein the outer terminal (201, 203) has a continuous ring-shaped (see paragraph [0028]) configuration surrounding the inner terminals (2, 6).
As per claim 12, Chen teaches a multipolar connector (100 and 200), wherein only the first connector 200 of the first and second connectors (100 and 200) comprises the outer terminal (201, 203) and the shielding component (41, 42), the insulating component (1, 5) of the first connector 200 defines an annular-shaped groove (55 along 53), the groove (55 along 53) divides the insulating component (1, 5) of the first connector 200 into a peripheral portion (55 along 52) and a central portion 54, the outer terminal (201, 203) is held by the peripheral portion (55 along 52), and the shielding component (41, 42) is held by the central portion 54.
As per claim 13, Chen teaches a multipolar connector (100 and 200), wherein the insulating component (1, 5) of the second connector 100 defines a slot 14, the central portion 54 is received in the slot 14 and a sidewall (along 37) of the slot 14 is inserted into the groove (55 along 53) when the inner terminals (2, 6) of the first connector 200 and second connector 100 are in contact and engaged with each other (seen in figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831